          Case 1:19-cr-10210-NMG Document 1 Filed 06/20/19 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                                Criminal No.


               V.                                      Violations:


VANDERLEI RODRIGUES DeARAUJO,                           Counts One and Two:
                                                       Alien in Possession of
a/k/a "Neneco,"                                        Firearm and Ammunition
                                                        (18 U.S.C.§ 922(g)(5)(A))
                      Defendant,
                                                       Count Three: Dealing in Firearms
                                                       Without a License
                                                       (18 U.S.C. § 922(a)(1)(A))

                                                       Count Four: Unlawful Reentry of
                                                       Deported Alien
                                                       (8 U.S.C. § 1326)

                                                       Forfeiture Allegation:
                                                       (18 U.S.C. § 924(d);
                                                       28 U.S.C. § 2461(c))

                                         INDICTMENT


                                          COUNT ONE
                          Alien in Possession of Firearm and Ammunition
                                    (18 U.S.C. § 922(g)(5)(A))

The Grand Jury charges:

On or about September 6, 2018, at Maiden, in the District of Massachusetts, the defendant,

                    VANDERLEI RODRIGUES DeARAUJO, a/k/a "Neneco,"

then being an alien illegally and unlawfully in the United States, did knowingly possess, in and

affecting commerce, a firearm and ammunition, that is, a Lorcin Model L32, .32 caliber pistol

bearing serial #012717 and 27 rounds of Remington .32 caliber ammunition.

       All in violation of Title 18, United States Code, Section 922(g)(5)(A).
          Case 1:19-cr-10210-NMG Document 1 Filed 06/20/19 Page 2 of 7




                                         COUNT TWO
                        Alien in Possession of Firearm and Ammunition
                                   (18 U.S.C. § 922(g)(5)(A))

The Grand Jury further charges:

       On or about January 28,2019, at Maiden, in the District of Massachusetts, the defendant,

                  VANDERLEIRODRIGUES DeARAUJO, a/k/a "Neneco,"

then being an alien illegally and unlawfully in the United States, did knowingly possess, in and

affecting commerce, a firearm and ammunition, that is, a Colt, Model 1908, .380 caliber pistol

bearing serial #134191 and 50 rounds of CCl .38 caliber ammunition.

       All in violation of Title 18, United States Code, Section 922(g)(5)(A).
          Case 1:19-cr-10210-NMG Document 1 Filed 06/20/19 Page 3 of 7




                                        COUNT THREE:
                             Dealing in Firearms Without a License
                                  (18 U.S.C.§ 922(a)(1)(A))

The Grand Jury further charges:

       At various times unknown to the Grand Jury, but at least from September 6, 2018 and

continuing to at least January 28,2019, in Maiden and elsewhere in the District of Massachusetts,

the defendant,

                   VANDERLEIRODRIGUES DeARAUJO, a/k/a "Neneco,"

not being a licensed importer, manufacturer and dealer under the provisions of Chapter 44 of Title

18, United States Code, did willfully engage in the business of dealing in fu-earms.

       All in violation of Title 18, United States Code, Section 922(a)(1)(A).
            Case 1:19-cr-10210-NMG Document 1 Filed 06/20/19 Page 4 of 7




                                           COUNT FOUR:
                                 Unlawful Reentry of Deported Alien
                                         (8 U.S.C. § 1326)

The Grand Jury further charges:

          On or about May 29, 2019, in or about Maiden, in the District of Massachusetts, the

defendant,

                     VANDERLEI RODRIGUES DeARAUJO, a/k/a "Neneco,"

being an alien and having been excluded, removed, and deported from the United States on or

about August 18,2011, was found in the United States without having received the express consent

of the Secretary of the Department of Homeland Security to reapply for admission to the United

States.


          All in violation of Title 8, United States Code, Section 1326(a); and Title 6, United States

Code, Sections 202(3)-(4), and 557,
             Case 1:19-cr-10210-NMG Document 1 Filed 06/20/19 Page 5 of 7




                                      FORFEITURE ALLEGATION
                             (18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

         1.         Upon conviction of one or more of the offenses in violation of Title 18, United

 States Code, Section 922(g)(5) and Title 18, United States Code, Section 922(a)(1)(A) set forth

 in Count One, Two and Three of this Indictment, the defendant,

                        VANDERLEI RODRIGUES DeARAUJO, a/k/a "Neneco,"

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1), and

Title 28, United States Code, Section 2461(c), any firearm or ammimition involved in or used in

any knowing commission of the offense. The property to be forfeited includes, without

limitation:


               a. Lorcin Model L32, .32 caliber pistol bearing serial #012717,

               b. 27 rounds of Remington .32 caliber ammunition,

               c. Colt Model 1908, .380 caliber pistol bearing serial #134191, and,

               d.   50 rounds of CCI .38 caliber ammimition.



        2.          If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant -

              a. cannot be located upon the exercise of due diligence;

              b. has been transferred or sold to, or deposited with, a third party;

              c. has been placed beyond the jurisdiction of the Court;

              d. has been substantially diminished in value; or

              e. has been commingled with other property which cannot be divided without
                 difficulty;
          Case 1:19-cr-10210-NMG Document 1 Filed 06/20/19 Page 6 of 7




it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 924, and Title 28, United States

Code, Section 2461.
          Case 1:19-cr-10210-NMG Document 1 Filed 06/20/19 Page 7 of 7




                                                     A TRUE BILL




                                                     FDREPERSON




        JY'E. WEINSTI
lA^SISTANT UNITED STATES ATTORNEY
  [STRICT OF MASSACHUSETTS


District ofMassachusetts:     JUNE ^0 , 2019
Returned into the District Court by the Grand Jurors and filed.



                                                     DEPUTY CLE
